— In a proceeding pursuant to CPL 330.20 (1) (o), the defendant appeals from an order of the Supreme Court, Queens County (Pitaro, J.), dated July 16, 1993, which granted the petitioner’s application for an extension until June 7, 1996, of an order of conditions. The appeal brings up for review an order of the same court (Naro, J.), dated March 3, 1993, which, upon granting a hearing on the application, held that CPL 330.20 (1), "in the opinion of this Court, does not fix a ten year ceiling as argued by counsel for the Mental Hygiene Legal Service”.
Ordered that the order is reversed, on the law, without costs or disbursements, and the application is denied.
The Supreme Court improperly granted the petitioner’s application for an extension of an order of conditions. CPL 330.20 (1) (o) provides, in pertinent part, that an order of conditions is "valid for five years from the date of its issuance, except that, for good cause shown, the court may extend the period for an additional five years”. Based on the plain language of this provision, a court’s supervisory capacity over a defendant acquitted of a crime by reason of mental disease or defect is limited to 10 years (see, e.g., Matter of Martin B., 138 Misc 2d 685; see also, People v Stone, 138 AD2d 4, revd on other grounds 73 NY2d 296). Because the appellant had been *735subject to an order of conditions since 1981, an additional extension until 1996 was impermissible.
Reviewing the statute in its entirety warrants the same conclusion. The Legislature, with respect to retention orders, clearly set out that there may be a first, second and subsequent retention orders (CPL 330.20 [1] [g], [h], [i], [j]; [8], [9]). Thus, the statute provides that a defendant can be retained indefinitely through the issuance of subsequent retention orders. Further, the defendant can be recommitted as often as deemed necessary, provided the defendant is under a valid order of conditions (CPL 330.20 [14]; see also, People v Stone, 73 NY2d 296, 303, supra). With respect to an order of conditions, on the other hand, the statute merely states that it can be extended an additional five years.
Finally, we note that the New York State Commissioner of Mental Health has submitted proposed legislation which would change the language of CPL 330.20 (1) (o) to provide that an order of conditions could be extended for additional periods. This belies his argument on appeal that the provision, in its present form, clearly provides unlimited extensions of the order of conditions.
Because the application for a second order of conditions is denied, we need not reach the appellant’s remaining contentions. Bracken, J. P., Copertino and Joy, JJ., concur.